Ogden, J.
The indictment in this case charges, that A. L. Carabin did take up and use one bay horse of the value of one hundred dollars, which said horse was then and there an estray, without first complying with the law regulating estrays. We think the indictment is sufficiently specific as to the name of the defendant, the description of the horse, and the offense charged; and that the transcript shows that the indictment is a matter of record in the court below; and that the district court erred in *699sustaining the demurrer or exceptions to the indictment. The judgment is therefore reversed and the case remanded for trial.
Reversed and remanded.